09-1849-ag
         Mir v. Holder
                                                                                        BIA
                                                                                     Burr, IJ
                                                                               A 095 963 557
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                     Circuit Judges.
11       ______________________________________
12
13       ZULFIQAR MURTAZA MIR,
14                Petitioner,
15                                                              09-1849-ag
16                       v.                                     NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Usman B. Ahmad, Long Island City,
24                                     New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Francis W.
28                                     Fraser, Senior Litigation Counsel;
29                                     Kate D. Balaban, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     Civil Division, United States
32                                     Department of Justice, Washington,
33                                     D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner, Zulfiqar Murtaza Mir, a native and citizen

6    of Pakistan, seeks review of an April 20, 2009, order of the

7    BIA affirming Immigration Judge (“IJ”) Sarah M. Burr’s March

8    12, 2008, decision denying his motion for a continuance and

9    ordering him removed to Pakistan. 1   In re Zulfiqar Murtaza

10   Mir, No. A 095 963 557 (B.I.A. Apr. 20, 2009); aff’g No. A

11   095 963 557 (Immig. Ct. N.Y. City Mar. 12, 2008).    We assume

12   the parties’ familiarity with the underlying facts and

13   procedural history of the case.

14       The BIA did not abuse its discretion in affirming the

15   IJ’s denial of Mir’s motion for a continuance.    See Sanusi

16   v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006).    An agency

17   does not abuse its discretion in denying a petitioner’s

18   motion for a continuance while his I-130 petition is pending

19   on appeal before the BIA when there is a “reliable basis to



            1
             The BIA’s April 2009 order also affirmed IJ Burr’s
       December 2004 order denying Mir’s application for asylum,
       withholding of removal, and CAT relief. Mir does not
       challenge that aspect of the BIA’s decision.

                                   2
1    conclude” that the petition will “ultimately be denied.”

2    Pedreros v. Keisler, 503 F.3d 162, 166 (2d Cir. 2007).

3    Here, the BIA found that Mir presented no evidence that the

4    Department of Homeland Security incorrectly denied his I-130

5    petition aside from “mere argument[s]” disagreeing with that

6    decision.   The BIA noted that the denial was based on twelve

7    inconsistencies between Mir’s testimony and that of his wife

8    during their Stokes interview.    See Morgan v. Gonzales, 445

9    F.3d 549, 550 n.1 (2d Cir. 2006).    Although Mir provided

10   explanations for these discrepancies in his motion, the BIA

11   found that they were insufficient to reconcile the “glaring

12   inconsistencies” identified during the interview.

13       The agency has broad discretion to grant or deny

14   continuances.   See Morgan 445 F.3d at 551.    We cannot say

15   that the BIA abused that discretion in this case.         See

16   Pedreros, 503 F.3d at 166.   For the same reasons, the BIA

17   did not violate Mir’s due process rights.     See id. 2


           2
             Nor does Matter of Hashmi, 25 I. & N. Dec. 785
       (B.I.A. 2009) require remand. There, the BIA emphasized
       that, while many factors are relevant to the IJ’s
       continuance decision, “the focus of the inquiry is the
       apparent ultimate likelihood of success on the adjustment
       application.” Id. At 790. Here, before Hashmi was
       decided, the IJ and the BIA effectively concluded that,
       in light of the district director’s decision, Mir’s
       application was unlikely to succeed. Accordingly, we

                                   3
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of

3    removal that the Court previously granted is VACATED, and

4    any pending motion for a stay of removal in this petition is

5    DISMISSED as moot.    Any pending request for oral argument in

6    this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe, Clerk
11
12




       identify no abuse of discretion.

                                    4